ORDER
The Disciplinary Review Board having filed a report with the Court on August 24, 1995, concluding that RALPH A. GONZALEZ of DEPTFORD, who was admitted to the bar of this State in 1987, should be disciplined on the basis of his guilty plea to the disorderly persons offense of obstructing the administration of law, in violation of N.J.S.A. 2C:29-1, conduct in violation of RPC 8.4;
And the Court having determined from its own review of the record that the appropriate discipline for the conduct is a reprimand;
And good cause appearing;
It is ORDERED that RALPH A. GONZALEZ is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.